Citation Nr: 1232679	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disease of the left knee, status post meniscectomy.


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.  This case comes to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO). 


FINDINGS OF FACT

1.  Range of motion of the left knee was reported to be from 0 to 130 degrees in June 2008, from 0 to 100 degrees in May 2011, and from 0 to 100 in November 2011.

2.  Moderate instability of the left knee was shown on evaluation prior to May 10, 2011.

3.  Instability of the left knee was not shown by the probative evidence of record beginning on May 10, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a separate evaluation of 20 percent for instability of the left knee prior to May 10, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria of a separate evaluation for instability of the left knee beginning on May 10, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A May 2008 letter provided the notice requirement for an increased rating.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, this letter satisfied the notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained relevant treatment reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in May and November 2011.  The Board finds the VA examinations adequate, as they are based on a complete review of the Veteran's claims file and an interview of the Veteran, and they provide sufficient findings to evaluate the Veteran's service-connected disorder.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

This case was remanded by the Board in November 2011 to the RO to allow the Veteran to submit additional evidence and to obtain recent VA treatment reports and a current evaluation of the left knee.  The Veteran was sent a letter by VA in November 2011 requesting that he inform VA of any medical reports to be obtained by completing and submitting authorization forms provided by VA within 30 days of the letter.  The Veteran did not return these forms within 30 days.  Additional VA medical records, dated from May 2008 to October 2011, were added to Virtual VA and a November 2011 VA knee evaluation report was added to the claims file.  Consequently, there has been substantial compliance with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  Because the March 2012 Supplemental Statement of the Case was added to Virtual VA after the VA treatment records noted above and because it refers to VA treatment records, the Board concludes that these records have been reviewed by VA and this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The Veteran was granted service connection for left knee disorder by rating decision in August 1974 and assigned a noncompensable rating effective April 11, 1974.  An August 2005 rating decision granted a 10 percent rating for left knee disorder effective January 27, 2005.  A claim for increase was received by VA in March 2008, which was denied by rating decision in September 2008.  The Veteran timely appealed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion of the affected joint would be noncompensable under the appropriate diagnostic code, but limitation of motion is shown by objective findings of pain, swelling, or muscle spasm, a 10 percent rating may be assigned for each major joint so affected.  Id. 

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, limitation of extension of the leg, provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

VA treatment reports for April and May 2008 revealed the Veteran complaints that his left knee disorder was getting worse, with swelling, locking up, and more pain.  The Veteran noted four to five falls a year.  It was reported in April 2008 that there was "slack" in left knee movement, medially, as well as crepitation on movement.  An magnetic resonance imaging (MRI) of the knee in May 2008 revealed tears of the lateral and medial menisci and advanced degenerative osteoarthrosis.  

VA treatment reports dated from May 2008 to October 2011, reveal complaints of frequent locking and popping in September 2008.  These records reveal that the Veteran received several knee injections, with relief of symptoms.

The Veteran complained at a VA examination on June 19, 2008 of constant pain, weakness, swelling, giving way, lack of endurance, locking, and fatigability.  There was no stiffness, heat, redness, or dislocation.  The Veteran said that he needed to wear a knee brace and that he could not walk much without pain.  He indicated that pain impaired his work and personal activities.  Physical examination revealed an abnormal gait, with the Veteran limping on the left side.  There was edema, effusion, and tenderness but no sign of weakness, redness, heat, guarding of movement, subluxation, locking pain, or crepitus.  Range of motion of the left knee was from 0 to 130 degrees, with pain beginning at 120 degrees.  The examiner found additional limitation of joint function due to pain, weakness, fatigue, lack of endurance, and incoordination, with pain being the main factor, on repetitive use; however, the examiner noted that these factors produced no additional limitation of motion.  There was moderate instability of the medial and lateral collateral ligaments.  Stability testing of the left anterior and posterior cruciate ligaments, as well as testing of the medial and lateral menisci, was within normal limits.  The diagnosis was degenerative joint disease of the left knee, which limited the Veteran's ability to stand and walk on his left leg due to pain and instability.

The Veteran complained at a VA examination on May 10, 2011 of left knee pain, grinding, and swelling.  He had a knee brace and sometimes used a cane.  There was no evidence of flare-ups.  He could walk 50 feet without pain and could lift 50 pounds.  The examiner noted that the Veteran did not look like he was in pain on physical examination.  There was no swelling, redness, or heat.  Range of motion of the left knee was from 0 to 100 degrees, with pain beginning at 80 degrees.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination on repetition.  There was no instability or subluxation.  X-rays of the left knee showed moderate tri-compartmental degenerative change, slightly progressed since the prior study.  There was no visibly manifested pain on range of motion of the left knee.  

According to a November 2011 report from the examiner who saw the Veteran in May 2011, the Veteran complained of increased pain in the left knee since the May 2011 evaluation.  Range of motion was from 0 to 100 degrees, with pain beginning at 75 degrees; after repetitive testing, range of motion was from 0 to 95 degrees.  It was noted that there was no functional loss or impairment and no flare-ups.  Muscle strength and joint stability were normal.  There was no subluxation.  No skin changes were found.  The Veteran used a cane constantly and used a left knee brace regularly.  It was reported that the Veteran's left knee problem did not impact his ability to work as a Finance Supervisor with the United States Postal Service.  The examiner noted that the clinical reports in April and May 2008 that contained the term "slackness" were not VA compensation and pension examinations and that "slackness" was an uncertain term.  

According to a January 2012 report from the same examiner, as there had not been any substantial change in the Veteran's condition, no new examination was needed.  It was concluded that the Veteran's left knee disorder was "at least as likely as not" incurred in or caused by service injury and that there had been some progression of the Veteran's left knee problem.

To warrant a schedular rating in excess of 10 percent for knee disability during the appeal period, based on limitation of motion due to arthritis, there would need to be evidence of limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, pain free motion of the right knee was from 0 to over 70 degrees throughout the appeal period.  Consequently, a higher rating is not warranted for the left knee based on limitation of motion during the period relevant to this appeal.  

When evaluating disabilities of the musculoskeletal system, consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements be given, as well as consideration to weakened movement, excess fatigability and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although it was noted on VA evaluation in June 2008 that there was additional limitation of joint function due to pain, weakness, fatigue, lack of endurance, and incoordination on repetitive use, these factors did not produce any additional disability resulting in limitation of motion.  Accordingly, because limitation of motion of the Veteran's left knee did not meet the criteria for a noncompensable evaluation under the appropriate diagnostic codes, a 10 percent rating was assigned due to painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As limitation of flexion or extension of the left knee has not been severe enough on any of the above-noted evaluations to warrant a compensable evaluation, a separate evaluation based on limitation of flexion and limitation of extension of the left leg is not warranted.  VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004). 

Because there is also no medical evidence of ankylosis, dislocation of semilunar cartilage, or impairment of the tibia and fibula, a higher evaluation is not warranted during the appeal period for knee disability, other than instability, under another diagnostic code for the knee that provides a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  

Arthritis and instability of the knee may be rated separately.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Moderate instability of the left knee was found VA evaluation in June 2008.  However, neither instability nor subluxation was found on subsequent evaluations in May and November 2011.  Consequently, the Board finds that a separate 20 percent evaluation is warranted for moderate instability of the left knee prior to May 10, 2011, but not thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); see also Hart, 21 Vet. App. at 509.   

In this case, the Veteran's statements are competent evidence of his knee symptoms, which have included complaints of instability, pain, and loss of motion.  The Veteran's complaints have been considered, however, the assigned ratings for loss of knee motion and instability are primarily based on the objective measurement of motion and instability, as discussed above.  As the medical evidence considers the objective and subjective complaints of the Veteran, the Board finds the medical evidence to be the more probative evidence.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The disability picture for the Veteran's service-connected left knee disorder is not so unusual or exceptional in nature as to render the assigned ratings inadequate throughout the time period on appeal.  The Veteran's service-connected knee disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's left knee disorder is reported to include instability, pain, and loss of motion.  When comparing the disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned for the service-connected disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disability, such as greater limitation of motion and more severe instability, but the medical evidence of record does not demonstrate that these manifestations are present in this case.  The criteria for the assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

After review of the evidence of record, the Board concludes that other than the separate 20 percent rating assigned for instability under Diagnostic Code 5257 prior to May 10, 2011, there is no evidence of record that would warrant a higher rating for the Veteran's service-connected left knee arthritis at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); Hart, 21 Vet. App. at 509.  While there may have been day-to-day fluctuations in the manifestations of the service-connected disorder, the evidence shows no distinct period of time during which the disorder varied to such an extent that a higher evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claims for a rating in excess of 10 percent for arthritis of the left knee, and a separate rating for left knee instability subsequent to May 9, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for the Veteran's service-connected left knee arthritis is denied.

A separate evaluation of 20 percent for instability of the left knee is granted prior to May 10, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate evaluation for instability of the left knee beginning on May 10, 2011, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


